     Case 3:21-cv-01020-BAS-AHG Document 5 Filed 05/28/21 PageID.20 Page 1 of 2



 1   MINTZ LEVIN COHN FERRIS
     GLOVSKY AND POPEO, P.C.
 2   Andrew D. Skale (SBN 211096)
     ADSkale@mintz.com
 3   Natalie Prescott (SBN 246988)
     nprescott@mintz.com
 4   Samuel D. Sazer (SBN 313037)
     SDSazer@mintz.com
 5   3580 Carmel Mountain Road, Suite 300
     San Diego, CA 92130
 6   Telephone: (858) 314-1500
     Facsimile: (858) 314-1501
 7
     Attorneys for Plaintiff InterOperability Bidco, Inc.
 8
 9
10                           UNITED STATES DISTRICT COURT
11                          SOUTHERN DISTRICT OF CALIFORNIA
12
13   INTEROPERABILITY BIDCO, INC.,                       Case No.: 3:21-cv-01020-BAS-AHG
14                                      Plaintiff,
                                                         CORPORATE DISCLOSURE
15   v.                                                  STATEMENT (FRCP 7.1) AND
                                                         CERTIFICATION AND NOTICE OF
16   PETABYTE TECHNOLOGY INC.,
                                                         INTERESTED PARTIES (LOCAL
17                                    Defendant.         RULE 40.2)
18
19
20
21
22
23
24
25
26
27
28

                                                     1
                                                                     Case No.: 3:21-cv-01020-BAS-AHG
     Case 3:21-cv-01020-BAS-AHG Document 5 Filed 05/28/21 PageID.21 Page 2 of 2



 1         TO THE COURT AND ALL PARTIES OF RECORD:
 2         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local Rule 40.2,
 3   the undersigned, counsel of record for Plaintiff InterOperability Bidco, Inc. (“Plaintiff)
 4   certifies that Plaintiff is 100% owned by InterOperability Midco, LLC, which is 100%
 5   owned by InterOperability Holdings, LLC; and that both InterOperability Midco, LLC
 6   InterOperability Holdings, LLC are Plaintiff’s parent companies. There is no publicly-held
 7   corporation owning 10% or more of Plaintiff’s stock.
 8
     Dated: May 28, 2021                         Respectfully submitted,
 9
                                                 MINTZ LEVIN COHN FERRIS
10
                                                 GLOVSKY AND POPEO, P.C.
11
12                                               By: /s/ Andrew D. Skale
                                                 Andrew D. Skale (SBN 211096)
13                                               Natalie Prescott (SBN 246988)
14                                               Samuel D. Sazar (SBN 313037)
15                                               Attorneys for Plaintiff InterOperability
                                                 Bidco, Inc.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                   Case No.: 3:21-cv-01020-BAS-AHG
